—Appeal from an order of Family Court, Erie County (Szczur, J.), entered October 24, 2000, which, inter alia, terminated the parental rights of respondent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly terminated respon*920dent’s parental rights pursuant to Social Services Law § 384-b (4) (c) by reason of mental illness, after a hearing on a petition seeking that relief and a second petition seeking termination based on permanent neglect. Respondent failed to preserve for our review her contention that the court erred in granting the petition seeking termination of parental rights based on mental illness without holding a dispositional hearing (see, Matter of April B., 242 AD2d 926, 927; Matter of Sharon P.I., 153 AD2d 942, 943). In any event, that contention lacks merit. Where, as here, parental rights are terminated based on the present and future inability of the parent to care for his or her child, “the possibility of [changing parental attitudes] by definition does not exist, and further delay and indecision do not serve the child’s best interests. Instead, the best interests of the child are subsumed in the initial fact-finding determination as to whether the child could be returned to its home in the foreseeable future” (Matter of Joyce T., 65 NY2d 39, 49; see, Matter of Harry K., 270 AD2d 928). Present — Pine, J.P., Wisner, Hurlbutt, Kehoe and Burns, JJ.